Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/22 has been entered.
 Status of Claims
Claims 1, 8, and 15 have been amended.  
Claims 6, 13, and 20 have been canceled.  
Claims 2, 3, 9, 10, 16, and 17 have been previously presented.  
Claims 4, 5, 7, 11, 12, 14, 18, and 19 are original claims.  
Claims 1-5, 7-12, and 14-19 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 8-18, filed on 3/23/22, have been fully considered but they are not persuasive. Applicant notes, on page 8, that claims 1, 8, and 15 have been amended, with support found in in paragraphs [0041] and [0042], and notes that claims 1-5, 7-12, and 14-19 are pending in the present application.
35 U.S.C. § 101 Rejections:
Applicant notes, on page 8, that claims 1-5, 7-12, and 14-19 stand rejected under 35 U.S.C. 101 as being directed to unpatentable subject matter, wherein the claims are directed to an abstract idea and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Applicant argues, on pages 8-13, that, “the claims do not recite an abstract idea. Further, even assuming, arguendo, that the claims are directed to an abstract idea, the claims recite significantly more than the abstract idea.” 
The Examiner notes the independent claims have been amended to recite, “updating, by the processor, the machine learning model with a result of the analyzing, wherein the processor uses the machine learning model that was updated for a subsequent analysis;”
The Examiner interprets the amended claim limitations as effectively comprising updating the machine learning model by incorporating operational result into the machine learning model. In view of Applicant’s remarks and the amended claims, the rejections under 35 USC 101 are withdrawn. 
35 U.S.C. § 103 Rejections:
Applicant notes, on page 13, that claims 1-3, 8-10 and 15-17 stand rejected under 35 U.S.C. 103 as allegedly being unpatentable over Cauthen in view of Abrams and Snyder. Applicant notes, on page 15, that claims 4, 5, 11, 12, 18, and 19 stand rejected under 35 U.S.C. 103 as allegedly being unpatentable over Cauthen in view of Abrams, Snyder, and Haunschild. Applicant notes, on page 16, that claims 7 and 14 stand rejected under 35 U.S.C. 103 as allegedly being unpatentable over Cauthen in view of Abrams, Snyder, and Brown.
Applicant argues, on page 13:
Amended claim 1 recites a computer-implemented method for dynamically determining product regulations that are applicable to product protocols comprising, inter alia, "updating, by the processor, the machine learning model with a result of the analyzing, wherein the processor uses the machine learning model that was updated for a subsequent analysis." Amended claims 8 and 15 recite similar elements. Applicant respectfully submits that Cauthen does not teach or suggest at least these elements. 

Applicant continues, on pages 13-17, to argue that cited prior art does not teach the limitations of the amended claims, and, therefore, the rejections of the independent claims and corresponding dependent claims should be withdrawn.
Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.
However, in the interest of compact prosecution, regarding Applicant’s arguments that the cited prior art does not teach the amended limitations, the Examiner provides the discussion below.
Regarding Applicant’s arguments regarding the amended limitation of:
updating, by the processor, the machine learning model with a result of the analyzing, wherein the processor uses the machine learning model that was updated for a subsequent analysis; 
Snyder discloses:
[The machine learning system 120 may include a knowledge base (e.g., the historical regulatory change database 130), a set of dynamic directed graph analysis rules (e.g., rules based on a learning classifier system, rules based on an association rule learning system, or the like), and any other sets of data, rules, guidelines, boundaries, and any other information that can be utilized to analyze a dynamic directed graph as described herein (0031); The machine learning system may be trained and improved through deep learning processes, where the strength and accuracy of sub-impact values within regulatory change documentation honed to be more accurate to protect against false negatives (i.e., tagging a regulatory change documentation as not being materially relevant to a regulatory inventory when it should have been reported to the regulatory inventory) but to also cut down on false positives (i.e., reporting a regulatory change documentation as being materially relevant to a regulatory inventory when the documentation was not materially relevant). As such, the machine learning system may determine and dynamically update sub-impact values of (1) individual coverage area indicator terms and phrases, (2) proximity levels between two or more specific coverage area indicator terms and phrases, (3) grammatical relationships between two or more specific coverage area indicator terms and phrases, and (4) time-based information, based on a machine learning analysis of a continuously updated historical regulatory change database comprising previously received regulatory change documentation and user-verified determinations as to whether the previously received regulatory change documentation was materially relevant to one or more regulatory inventories (0008; see also 0056); This automatic nature of the system allows an enterprise to constantly update and maintain its regulatory inventories with the most up-to-date regulatory change data available. It also allows an enterprise to begin its analysis of a regulatory change and develop an appropriate compliance action plan to address the regulatory change at an earlier point in time than the enterprise could without the real time electronic data feed. (0047); By dynamically updating this machine learning system, the overall system becomes more accurate and precise in its identification of relevant coverage area indicator terms or phrases, and their respective sub-impact values, over time, such that the overall impact value of a received regulatory change documentation is less likely to be incorrect than through standard or general stagnant systems (0085; see also 0070, 0082, claim 9)] The Examiner interprets the disclosure as related to: the machine learning system including a knowledge base, a set of dynamic directed graph analysis rules, and any other sets of data, rules, guidelines, boundaries, and any other information that can be utilized to analyze a dynamic directed graph; training and improving the machine learning system to be more accurate to protect against false positives and false negatives; dynamically updating the machine learning system based on a machine learning analysis of a continuously updated historical regulatory change database; and constantly updating and maintaining its regulatory inventories with the most up-to-date regulatory change data available as teaching or suggesting the broadest reasonable interpretation of the limitations.
Applicant’s arguments are fully considered, but are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cauthen, U.S. Patent Publication 20150112813, in view of Abrams, U.S. Patent Application Publication 20120323806, in view of Snyder, U.S. Patent Application Publication 20200175110.
	Claims 1, 8, and 15 are substantially similar. As such, the limitations of claims 1, 8, and 15 will be addressed concurrently. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims.
	Regarding claims 1, 8, and 15:
	Cauthen – which is directed towards a system and method for providing a product inventory information platform with standards validation – discloses:
	(claim 1) A computer-implemented method for dynamically determining product regulations that are applicable to product protocols, the method comprising: 
	(claim 8) A system for dynamically determining product regulations that are applicable to product protocols, the system comprising: a memory storing instructions; a user interface; and a processor interfaced with the memory and the user interface, configured to execute the instructions to cause the processor to:
	(claim 15) A non-transitory computer-readable storage medium having stored thereon a set of instructions, executable by a processor, for dynamically determining product regulations that are applicable to product protocols, the instructions comprising:
NOTE: The Examiner notes the specification describes product regulations in the context of products being, “subject to governance in the form of regulations, laws, and standards,” (0003) of different jurisdictions (0003; 0019). The specification does not provide a special definition of, “product protocols,” but the specification states that a product protocol, “defines or describes the product, features thereof, brand claims, and/or other aspects, and serves to describe the differentiators of the product,” (0002), and broadly describes examples of product protocols as comprising: content descriptive of a corresponding product (0006, 0007), descriptions of products (0006), a product definition(s), a product requirement(s), a product deliverable(s), and/or other information (0013), information about usage conditions, ideal applications, ideal environmental conditions of operation, and usage exceptions that restrict the use of a product to certain types of operators or require a special environment in which to operate the product safely (0013), dimensions, materials, testing results, beneficial features (0033), and states that, “product protocol may be based on estimates of market and/or consumer need, testing with target market customers and feedback relating thereto, initial sales projections, estimates of advertising and marketing expenditure to launch a product, and/or estimates of production cost, and may include information describing dimensions, component parts or ingredients, assembly or installation information, electrical requirements or guidelines, operation requirements or guidelines, and/or other information (0013). As such, the Examiner interprets product protocols as comprising data that defines or describes the product, features thereof, brand claims, and/or other aspects, including the examples referenced above.
Cauthen discloses:
	[a system and method for providing a product inventory information platform with standards validation (0013); system 700 includes a data processor 702 (e.g., a System-on-a-Chip (SoC), general processing core, graphics core, and optionally other processing logic) and a memory 704 (0061); The memory 704 can represent a machine-readable medium on which is stored one or more sets of instructions, software, firmware, or other processing logic (e.g., logic 708) embodying any one or more of the methodologies or functions described and/or claimed herein (0064); the memory 704 and the processor 702 may also constitute machine-readable media  (0062); "machine-readable medium" can also be taken to include any non-transitory medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the various embodiments, or that is capable of storing, encoding or carrying data structures utilized by or associated with such a set of instructions (0062)]
	(claims 1, 8, and 15):
	training, by a processor using a set of training data, a machine learning model; 
accessing, by the processor, a set of product regulations [issued by a set of regulatory agencies to regulate products in specified jurisdictions]; 
[a system and method for providing a product inventory information platform with standards validation are disclosed (0013); The product inventory information platform of an example embodiment can also retrieve, retain, and process a set of standards, which can include information defining practices associated with industry accepted models and/or relevant legal requirements established under federal, state, or local laws (0020; see also 0052); Once the product source profiles and consumer profiles are created by any of the parties as described above and the profile data is retained in the network-accessible central data repository (0017); Each of these standards analysis operations can be configured by a user with a set of analysis and filtering parameters to focus on the data sets or results of interest to the user. The standards analysis results or analytics can be presented via a user interface or via a plurality of reporting tools. The standards analysis results can be presented as a grouped analysis or presented with different views based on the profiles and/or the related standards (0020)] The Examiner interprets the disclosure of Cauthen as related to retrieving, retaining, and processing a set of standards, which can include information defining practices associated with industry accepted models and/or relevant legal requirements established under federal, state, or local laws as teaching or suggesting accessing, by the processor, a set of product regulations [issued by a set of regulatory agencies to regulate products in specified jurisdictions]. Additionally, the disclosure of Cauthen, below, specifically addresses the aspect of a set of product regulations issued by a set of regulatory agencies to regulate products in specified jurisdictions. 
[…] a set of product regulations issued by a set of regulatory agencies to regulate products in specified jurisdictions;
[In the regulated pharmaceutical environment, product sources and product consumers must comply with the applicable regulations and/or standard practices. In particular, the pharmaceutical or prescription drug ecosystem is subject to a set of federal, state, and local laws and a set of pharmaceutical standards that define hazardous drug interactions (0022)] The Examiner interprets the disclosure as related to a set of federal, state, and local laws and a set of pharmaceutical standards comprising applicable regulations and/or standard practices which product sources and product consumers must comply as corresponding to a set of product regulations issued by a set of regulatory agencies to regulate products in specified jurisdictions.
	Additionally and alternatively, regarding [...] a set of product regulations issued by a set of regulatory agencies to regulate products in specified jurisdictions, Cauthen describes an additional example as related to educational standards associated with different areas (i.e., jurisdictions):	
	[in a regulated environment, such as the educational or academic ecosystem among others, product sources and product consumers must comply with the applicable regulations or standard practices. This additional layer of complexity is not addressed by conventional on-line marketplaces. In particular, the educational or academic ecosystem, is subject to a set of educational standards for educational excellence called the Common Core Curriculum (CCC) Standard, which has been adopted by forty-five states, the District of Columbia, four territories, and the Department of Defense Education Activity. Product sources have scrambled to determine if their product inventories meet the CCC standard. To further complicate standards compliance, non-aligned states and many local communities or school districts have standards of their own. These standards define requirements that must be met... applying applicable standards to these interactions and related commercial transactions As described by Cauthen, the forty-five states, the District of Columbia, four territories, and the Department of Defense Education Activity have adopted a set of educational standards for educational excellence called the Common Core Curriculum (CCC) Standard. The Examiner interprets the forty-five states, the District of Columbia, four territories, and the Department of Defense Education Activity as corresponding to a set of regulatory agencies, wherein the forty-five states, the District of Columbia, four territories, and the Department of Defense Education Activity adopting a set of educational standards for educational excellence called the Common Core Curriculum (CCC) Standard as applicable regulations or standard practices which the educational or academic ecosystem among others must comply with as corresponding to a set of product regulations issued by a set of regulatory agencies to regulate products in specified jurisdictions.
storing, in memory, the set of product regulations […]; 
[The product inventory information platform of an example embodiment can also retrieve, retain, and process a set of standards, which can include information defining practices associated with industry accepted models and/or relevant legal requirements established under federal, state, or local laws (0020; see also 0052); Once the product source profiles and consumer profiles are created by any of the parties as described above and the profile data is retained in the network-accessible central data repository (0017)] While Cauthen discloses storing sets of regulations, Cauthen does not appear to explicitly recite storing a machine-learning model.
accessing, by the processor, a set of product protocols for a set of products, wherein each product protocol of the set of product protocols comprises content descriptive of a corresponding product of the set of products; analyzing, by the processor using the machine learning model for each product protocol of the set of product protocols, the content descriptive of the corresponding product to determine that at least one product regulation of the set of product regulations is potentially applicable to the product protocol; 
[information including product and/or product category details that specify the products or categories each product source has available. This information can be used to create product source profiles and sub-profiles for each product...The product source profiles can be aggregated across a plurality of product sources and retained in a network-accessible central data repository (0014); individual product data with features for that one product (0050); the product inventory information platform can perform a variety of analysis and processing operations on the data (0017); In a particular analysis operation, the product inventory information platform can generate analysis results showing product summaries, totals and detail by product category, totals and details by price or cost, totals and details by product source or availability, totals and details by product quantities, and a variety of other product metrics (0043)] As described by Cauthen, the system accesses the product source profiles for each product to perform the analysis, wherein the product source profiles are interpreted as comprising a set of product protocols (i.e., details that specify the products, such as features, price or cost, and a variety of other metrics) for a set of products (i.e., products in a category).
Additionally and alternatively, Cauthen further discloses:
analyzing, by the processor [...] for each product protocol of the set of product protocols, the content descriptive of the corresponding product to determine that at least one product regulation of the set of product regulations is [...] applicable to the product protocol;
[the product inventory information platform of an example embodiment can retrieve, retain, and process a set of standards, which can include information defining practices associated with industry accepted models and/or relevant legal requirements established under federal, state, or local laws (0052); the product inventory information platform of an example embodiment supports the interactions between product sources and product consumers with an added feature for applying applicable standards to these interactions and related commercial transactions... produce a result that shows the standards gaps between the products required under the standard and the products currently offered by product sources and products in use or requested by a particular product consumer (0020)] While Cauthen teaches the limitations in the context of analyzing the content descriptive of the corresponding product to determine whether at least one product regulation of the set of product regulations is applicable, Cauthen does not appear to explicitly recite the limitations in the context of determining whether at least one product regulation of the set of product regulations is potentially applicable.
displaying, in a user interface, a result of the analyzing.
	[a user platform 141 can include a mobile device on which a mobile application (app) can be executed. An example embodiment 400, implemented as a mobile device app, can be used to support a mobile device user interface for the product inventory management system 200...A mobile version of an example embodiment provides a user-friendly interface from which the user can easily view the relevant client information from a mobile device (0053, Fig. 1); The analysis results or analytics can be presented via a user interface or via a plurality of reporting tools (0039, Fig. 2; 0024, 0027, 0036, 0046)]	
	In summary, Cauthen does not appear to explicitly recite the limitations as related to training, storing, and updating a machine learning model, and Cauthen does not appear to describe the limitations in the context of a specified jurisdiction.
	Additionally, while Cauthen teaches the limitations in the context of analyzing the content descriptive of the corresponding product to determine whether at least one product regulation of the set of product regulations is applicable to the product protocol, Cauthen does not appear to explicitly recite the limitations in the context of determining whether at least one product regulation of the set of product regulations is potentially applicable to the product protocol.
	However, regarding a specified jurisdiction and determining whether at least one product regulation of the set of product regulations is potentially applicable, Abrams – which is directed towards a system and method that ensures product compliance in real-time – discloses (while additional limitations and prior art disclosures are provided for context, the claim language in italics is what has not explicitly been addressed by prior art):
accessing, by the processor, a set of product regulations issued by a set of regulatory agencies to regulate products in specified jurisdictions; 
[products offered for sale may be subject to different geographic compliance rules and regulations (0004); in order to sell a product in commerce, the product must abide by any government authorized rules and regulations (0027); As a product enters a different geographic jurisdiction, it must be determined if the product is in compliance with the rules and regulations associated with the different jurisdiction (0030); FIG. 3 is a flow chart (300) illustrating a process for consideration of a new geographic location for import or export of a product. As shown, a new geographic location is entered and associated with the product (302). Based upon the entry at step (302), the rules and regulations database is searched (304) to determine if it contains rules and regulations for product materials for the entered geographic location (306) (0031)] As described by Abrams, a user may select a jurisdiction for a new product to determine if the product is in compliance with the rules and regulations associated with the specified jurisdiction.
[…] determine that at least one product regulation of the set of product regulations is potentially applicable to the product protocol; 
[FIGS. 4A and 4B depict a flow chart (400) illustrating a process for real-time validation of a product and its associated materials with compliance with rules and regulations for the stream of commerce. As explained above, a rules and regulations database is maintained (402) and cross-linked with a product materials database (404). In response to receipt of a request to send a product to a specific geographic location (406), it is determined if the product has previously been sent to the location (408). A positive response to the determination at step (408) is following by a review of the cross-linked databases to determine the current status of the product materials and the associated rules and regulations (0032); The regulation manager (622) is responsible for associating a specified product with regulation data. As noted above, the first data structure (670) stores product and product material data. The regulation manager (622) identifies within the first data structure (670) rules and regulations that may be applicable to the specified product (0039; see also 0032, 0034, 0035)] The Examiner asserts identifying rules and regulations that may be applicable teaches or suggests determining whether at least one regulation is potentially applicable. The Examiner interprets the disclosure as related to a review of the cross-linked databases to determine the current status of the product materials and the associated rules and regulations, associating a specified product with regulation data, and identifying within the first data structure rules and regulations that may be applicable to the specified product as teaching or suggesting determine that at least one product regulation of the set of product regulations is potentially applicable to the product protocol.
Cauthen teaches a system and method for providing a product inventory information platform with standards validation. Abrams teaches a system and method that ensures product compliance in real-time. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Abrams and Cauthen is that Abrams teaches identifying rules and regulations that may be applicable to the specified product.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for identifying rules and regulations that may be applicable to the specified product based on applying extracted rules and regulations to a first data structure comprising product and associated product material data (as taught by Abrams) with the system and method for providing a product inventory information platform with standards validation (as taught by Cauthen) in order to track relevant rules and regulations for a plurality of products (Abrams 0005) and dynamically validate compliance data with the extracted regulation data (Abrams 0007).
	While the combination of Cauthen and Abrams does not appear to explicitly recite the limitations with respect to training, storing, and updating a machine learning model, Snyder – which is directed towards a system and method for dynamic regulatory change management – discloses:
training, by a processor using a set of training data, a machine learning model; 
[a machine learning system to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise (0005, Fig. 1; see also 0025); the system causes a dynamically updated machine learning system to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise by analyzing the coverage area indicator terms and phrases within each regulatory change documentation (0070); The machine learning system may be trained and improved through deep learning processes...based on a machine learning analysis of a continuously updated historical regulatory change database comprising previously received regulatory change documentation and user-verified determinations as to whether the previously received regulatory change documentation was materially relevant to one or more regulatory inventories (0008)]
storing […] the machine learning model; 
	[a machine learning system to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise (0005); The machine learning system 140 may comprise a network communication interface, a processing device, and one or more memory devices ...The machine learning system 120 may include a knowledge base (e.g., the historical regulatory change database 130), a set of dynamic directed graph analysis rules (e.g., rules based on a learning classifier system, rules based on an association rule learning system, or the like), and any other sets of data, rules, guidelines, boundaries, and any other information that can be utilized to analyze a dynamic directed graph as described herein (0031)]
analyzing…using the machine learning model [for each product protocol of the set of product protocols, the content descriptive of the corresponding product to determine that at least one product regulation of the set of product regulations is potentially applicable to the product protocol]; 
[The machine learning system 120 may include a knowledge base (e.g., the historical regulatory change database 130), a set of dynamic directed graph analysis rules (e.g., rules based on a learning classifier system, rules based on an association rule learning system, or the like), and any other sets of data, rules, guidelines, boundaries, and any other information that can be utilized to analyze a dynamic directed graph as described herein (0031); the system causes a dynamically updated machine learning system to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise by analyzing the coverage area indicator terms and phrases within each regulatory change documentation (0070)]
updating, by the processor, the machine learning model with a result of the analyzing, wherein the processor uses the machine learning model that was updated for a subsequent analysis; 
[The machine learning system 120 may include a knowledge base (e.g., the historical regulatory change database 130), a set of dynamic directed graph analysis rules (e.g., rules based on a learning classifier system, rules based on an association rule learning system, or the like), and any other sets of data, rules, guidelines, boundaries, and any other information that can be utilized to analyze a dynamic directed graph as described herein (0031); The machine learning system may be trained and improved through deep learning processes, where the strength and accuracy of sub-impact values within regulatory change documentation honed to be more accurate to protect against false negatives (i.e., tagging a regulatory change documentation as not being materially relevant to a regulatory inventory when it should have been reported to the regulatory inventory) but to also cut down on false positives (i.e., reporting a regulatory change documentation as being materially relevant to a regulatory inventory when the documentation was not materially relevant). As such, the machine learning system may determine and dynamically update sub-impact values of (1) individual coverage area indicator terms and phrases, (2) proximity levels between two or more specific coverage area indicator terms and phrases, (3) grammatical relationships between two or more specific coverage area indicator terms and phrases, and (4) time-based information, based on a machine learning analysis of a continuously updated historical regulatory change database comprising previously received regulatory change documentation and user-verified determinations as to whether the previously received regulatory change documentation was materially relevant to one or more regulatory inventories (0008; see also 0056); This automatic nature of the system allows an enterprise to constantly update and maintain its regulatory inventories with the most up-to-date regulatory change data available. It also allows an enterprise to begin its analysis of a regulatory change and develop an appropriate compliance action plan to address the regulatory change at an earlier point in time than the enterprise could without the real time electronic data feed. (0047); By dynamically updating this machine learning system, the overall system becomes more accurate and precise in its identification of relevant coverage area indicator terms or phrases, and their respective sub-impact values, over time, such that the overall impact value of a received regulatory change documentation is less likely to be incorrect than through standard or general stagnant systems (0085; see also 0070, 0082, claim 9)] The Examiner interprets the disclosure as related to: the machine learning system including a knowledge base, a set of dynamic directed graph analysis rules, and any other sets of data, rules, guidelines, boundaries, and any other information that can be utilized to analyze a dynamic directed graph; training and improving the machine learning system to be more accurate to protect against false positives and false negatives; dynamically updating the machine learning system based on a machine learning analysis of a continuously updated historical regulatory change database; and constantly updating and maintaining its regulatory inventories with the most up-to-date regulatory change data available as teaching or suggesting the broadest reasonable interpretation of the limitations.
Cauthen teaches a system and method for providing a product inventory information platform with standards validation. Abrams teaches a system and method that ensures product compliance in real-time. Snyder teaches a system and method for dynamic regulatory change management. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Snyder and the combination of Cauthen and Abrams is that Snyder discloses training a machine learning model, storing the machine learning model, analyzing regulatory change documentation using the machine learning model, and dynamically updating the machine learning model to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise by analyzing the coverage area indicator terms and phrases within each regulatory change documentation.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of training a machine learning model, storing the machine learning model, analyzing regulatory change documentation using the machine learning model, and dynamically updating the machine learning model to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise by analyzing the coverage area indicator terms and phrases within each regulatory change documentation (as taught by Snyder) and the features for identifying rules and regulations that may be applicable to the specified product based on applying extracted rules and regulations to a first data structure comprising product and associated product material data (as taught by Abrams) with the system and method for providing a product inventory information platform with standards validation (as taught by Cauthen) in order to continuously monitor a plurality of regulatory data sources to identify regulatory change documentation (Snyder 0004), automatically parse regulatory change documentation to identify coverage area indicator terms and phrases and to accurately report regulatory change documentation that affects certain lines of business (Snyder 0001), to provide a machine learning system to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise (Snyder 0005), to constantly updating and maintaining its regulatory inventories with the most up-to-date regulatory change data available to allow an enterprise to begin its analysis of a regulatory change and develop an appropriate compliance action plan to address the regulatory change at an earlier point in time than the enterprise could without the real time electronic data feed (Snyder 0047), and to train and improve the machine learning system to be more accurate to protect against false positives and false negatives (Snyder 0008), so that the overall system becomes more accurate and precise in its identification of relevant coverage area indicator terms or phrases, and their respective sub-impact values, over time, such that the overall impact value of a received regulatory change documentation is less likely to be incorrect than through standard or general stagnant systems (Snyder 0085).

Regarding claims 2, 9, and 16, the combination of Cauthen, Abrams, and Snyder teaches the limitations of claims 1, 8, and 15, which comprise analyzing, by the processor using the machine learning model for each product protocol of the set of product protocols, the content descriptive of the corresponding product to determine that at least one product regulation of the set of product regulations is potentially applicable to the product protocol; displaying, in a user interface, a result of the analyzing. The discussion of claims 1, 8, and 15 applies here, as well.
	Cauthen further discloses:
	displaying, in the user interface for each product protocol having the at least one product regulation that is potentially applicable, an indication of the product protocol.
	[the product inventory information platform of an example embodiment supports the interactions between product sources and product consumers with an added feature for applying applicable standards to these interactions and related commercial transactions... produce a result that shows the standards gaps between the products required under the standard and the products currently offered by product sources and products in use or requested by a particular product consumer (0020); In a particular analysis operation, the product inventory information platform can generate analysis results showing product summaries, totals and detail by product category, totals and details by price or cost, totals and details by product source or availability, totals and details by product quantities, and a variety of other product metrics (0043)] The Examiner notes the breadth of the limitation and asserts the disclosure of Cauthen above teaches or suggests the broadest reasonable interpretation of the limitations.		

	Regarding claims 3, 10, and 17, the combination of Cauthen, Abrams, and Snyder teaches the limitations of claims 2, 8, and 16.
	Snyder further discloses:
	wherein displaying the indication of the product protocol comprises: receiving, via the user interface, a selection to view each product protocol having the at least one product regulation that is potentially applicable; and in response to receiving the selection, displaying, in the user interface for each product protocol having the at least one product regulation that is potentially applicable, (i) the indication of the at least one product regulation, and (ii) the indication of the product protocol.  
	[inventory table 720 may list all relevant laws, rules, and regulations associated with Line of Business 6 (or whichever line of business is selected in the inventory dropdown menu 710). This list may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations. The inventory table 720 may be filtered or searched so a user 110 may easily find relevant regulatory information regarding an aspect of their line of business. The inventory table 720 may include links that allow a user 110 to print or export, to an external spreadsheet application, all or part of the inventory table information, for further analysis and record keeping purposes (0095)] The Examiner interprets the disclosure as related to selecting a business in the inventory dropdown menu as corresponding to receiving, via the user interface, a selection to view each product protocol having the at least one product regulation that is potentially applicable. The Examiner asserts the disclosure of Snyder as related to the inventory table comprising links that allow a user to print or export all or part of the inventory table information for further analysis and record keeping purposes teaches or suggests the broadest reasonable interpretation of the claim limitation and also teaches an exemplary embodiment described by the instant specification, wherein the user may make various selections in the interface to review certain information by selecting a URL (see instant specification at 0045, Fig. 3C item 322 - link).	
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 8, and 15 applies here, as well.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cauthen, U.S. Patent Publication 20150112813, in view of Abrams, U.S. Patent Application Publication 20120323806, in view of Snyder, U.S. Patent Application Publication 20200175110, and further in view of Haunschild, U.S. Patent Application Publication 20110208662.
	Regarding claims 4, 11, and 18, the combination of Cauthen, Abrams, and Snyder teaches the limitations of claims 2, 8, and 15.
	The combination of Cauthen, Abrams, and Snyder does not recite enabling a user to select, via the user interface for each product protocol having the at least one product regulation that is potentially applicable, whether the at least one product regulation is applicable to the product protocol.
	However, Haunschild – which is directed towards a system and method for regulatory compliance – discloses:
	further comprising: enabling a user to select, via the user interface for each product protocol having the at least one product regulation that is potentially applicable, whether the at least one product regulation is applicable to the product protocol.  
	[A compliance module user having the appropriate understanding of the operations conducted at a particular site (for example a compliance contact associated with the site) may be tasked with the responsibility of assessing the potential applicability of regulations to that site (0103); Web page 1100 depicts an exemplary interface for providing a compliance module user with functionality to determine applicability of a regulation and designate the regulation as applicable, not applicable, or potentially applicable to a particular site...Similar functionality may be provided to a compliance module user for assessing and designating the applicability of one or more regulations to particular piece of equipment (0104; see also 0053 discussing a user designating a particular regulation as obsolete)]
	Cauthen teaches a system and method for providing a product inventory information platform with standards validation. Abrams teaches a system and method that ensures product compliance in real-time. Snyder teaches a system and method for dynamic regulatory change management. Haunschild teaches a system and method for regulatory compliance. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Haunschild and the combination of Cauthen, Abrams, and Snyder is that the combination of Cauthen, Abrams, and Snyder does not appear to explicitly teach enabling a user to select whether a product regulation is applicable to a protocol.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for enabling a user to select whether a product regulation is applicable to a protocol (as taught by Haunschild), the features of training a machine learning model, storing the machine learning model, analyzing regulatory change documentation using the machine learning model, and dynamically updating the machine learning model to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise by analyzing the coverage area indicator terms and phrases within each regulatory change documentation (as taught by Snyder), and the features for identifying rules and regulations that may be applicable to the specified product based on applying extracted rules and regulations to a first data structure comprising product and associated product material data (as taught by Abrams) with the system and method for providing a product inventory information platform with standards validation (as taught by Cauthen) in order to track changes to regulations (Haunschild 0002) and provide an efficient and effective means for ensuring regulatory compliance (Haunschild 0039).

	Regarding claims 5, 12, and 19, the combination of Cauthen, Abrams, Snyder, and Haunschild teaches the limitations of claims 4, 11, and 18.
	Haunschild further discloses:
	further comprising: storing, in the memory based on the enabling the user to select whether the at least one product regulation is applicable to the product protocol, the set of product protocols to reflect applicability to the set of product regulations.  
	[A compliance module user having the appropriate understanding of the operations conducted at a particular site (for example a compliance contact associated with the site) may be tasked with the responsibility of assessing the potential applicability of regulations to that site (0103); Web page 1100 depicts an exemplary interface for providing a compliance module user with functionality to determine applicability of a regulation and designate the regulation as applicable, not applicable, or potentially applicable to a particular site...Similar functionality may be provided to a compliance module user for assessing and designating the applicability of one or more regulations to particular piece of equipment (0104); a regulation module user having the appropriate level of access may designate the regulation as obsolete, which in turn may result in an alternate categorization Of the regulatory data relating to the regulation within the one or more data storage devices of the regulation module (0053)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 4, 11, and 18 applies here, as well.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cauthen, U.S. Patent Publication 20150112813, in view of Abrams, U.S. Patent Application Publication 20120323806, in view of Snyder, U.S. Patent Application Publication 20200175110, and further in view of Brown, U.S. Patent 6745146.
	Regarding claims 7 and 14, the combination of Cauthen, Abrams, and Snyder teaches the limitations of claims 1, and 8, which comprises displaying, in a user interface, a result of the analyzing.	
	Regarding the additional limitations of:
	 further comprising: receiving, via the user interface, a selection to review a product protocol of the set of product protocols 
	The limitations above are substantially similar to the limitations of claims 3, 10, and 17, which is taught by the combination of Cauthen, Abrams, and Snyder. The motivation and rationale discussed in addressing claims 3, 10, and 17 applies here, as well. 
	Snyder further discloses:
	displaying, in the user interface, (i) a set of [product] lines associated with the product protocol, and (ii) for each [product] line of the set of [product] lines, at least one product regulation of the set of product regulations that is applicable to the [product] line.  
	[the financial institution may be comprised of several different lines of business, each with distinct regulatory restrictions. As such, each line of business requires unique regulatory compliance review (0024, 0047); An example screenshot of the regulatory inventory tool 700 is illustrated in FIG. 7...inventory table 720 may list all relevant laws, rules, and regulations associated with Line of Business 6 (or whichever line of business is selected in the inventory dropdown menu 710). This list may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations. The inventory table 720 may be filtered or searched so a user 110 may easily find relevant regulatory information regarding an aspect of their line of business (0095)]
	As described by Snyder, a regulatory inventory tool displays an inventory table which may list all relevant laws, rules, regulations, regulation information, and affected inventories associated with whichever line of business is selected from the dropdown menu, wherein inventory table may be filtered or searched so a user may easily find relevant regulatory information regarding an aspect of their line of business. While it may be obvious to one of ordinary skill in the art that a line of business may comprise a test line, Snyder does not appear to explicitly recite a test line.
	Additionally, while the discussion of Abrams in addressing the independent claims applies here as well (i.e., As a product enters a different geographic jurisdiction, it must be determined if the product is in compliance with the rules and regulations associated with the different jurisdiction (0030), Abrams does not appear to explicitly recite a test line.
	However, Brown – which is directed towards a system and method for testing a device before being sold commercially – discloses:
	displaying, in the user interface, (i) a set of test lines associated with the product protocol, and (ii) for each test line of the set of test lines, at least one product regulation of the set of product regulations that is applicable to the test line.  
	[Several international standards define tests relating to the electrical interconnection and/or isolation of the circuit connection, the ground connection, and the metal chassis of an electrical device. Such test are referred to herein as electrical safety compliance tests...Electrical devices must typically pass such tests before being sold commercially (col. 1 31-38); many countries have unique test requirements. While the type of tests are generally the same from country to country, the specific test parameters vary (col. 1 59-63); Specific parameters associated with the ground continuity test also vary among the different nations' standards...the test data must be recorded and associated with the device under test (col. 2 7-21); the set of test parameters associated with each product model depends upon the country or countries in which the product type is intended to be sold. Thus, when the automated test system 10 is configured, each product type and the countries in which it is intended to be sold must be known (col. 5 lines 24-35); For products intended for use in more than one country, the product model identifier is preferably associated with the set of test parameters that has the most stringent set of applicable test parameters (col. 5 36-39)] The Examiner asserts the disclosure of Brown as related to the use of an automated test system for product types and models passing compliance tests based on varying jurisdictional standards in which the product type is intended to be sold, particularly in view of Cauthen, Abrams, and Snyder, teaches or suggests the broadest reasonable interpretation of the limitations.
	Cauthen teaches a system and method for providing a product inventory information platform with standards validation. Abrams teaches a system and method that ensures product compliance in real-time. Snyder teaches a system and method for dynamic regulatory change management. Brown teaches a system and method for testing a device before being sold commercially. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Brown and the combination of Cauthen, Abrams, and Snyder is that the combination of Cauthen, Abrams, and Snyder does not appear to explicitly teach a test line of products.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a system and method for testing a device before being sold commercially, wherein the set of test parameters associated with each product model depends upon the country or countries in which the product type is intended to be sold (as taught by Brown), the features of training a machine learning model, storing the machine learning model, analyzing regulatory change documentation using the machine learning model, and dynamically updating the machine learning model to determine an impact value of each identified regulatory change documentation for one or more regulatory inventories of the enterprise by analyzing the coverage area indicator terms and phrases within each regulatory change documentation (as taught by Snyder), and the features for identifying rules and regulations that may be applicable to the specified product based on applying extracted rules and regulations to a first data structure comprising product and associated product material data (as taught by Abrams) with the system and method for providing a product inventory information platform with standards validation (as taught by Cauthen) in order to provide a system that allows an operator to select one of a plurality of product model identifiers through a user interface and cause a test apparatus to perform appropriate tests based on the operator selection (Brown col. 3 17-23) and automatically obtaining tracking identification data associated with each test performed by the automated test system (Brown col. 3 11-14) in order to provide a fully automated test system that is menu-driven, thereby reducing the complexity of operation of the system (Brown col. 3 9-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./
Examiner, Art Unit 3689                                                                                                                                                                                             
/SARAH M MONFELDT/           Supervisory Patent Examiner, Art Unit 3689